372 F.2d 129
Joseph I. GENCO, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 16765.
United States Court of Appeals Sixth Circuit.
December 27, 1966.

Joseph I. Genco, in pro. per.
Jeanine Jacobs, Atty., Dept. of Justice, Washington, D. C., for respondent. Mitchell Rogovin, Asst. Atty. Gen., Lee A. Jackson, David O. Walter, Attys., Dept. of Justice, Washington, D. C., on brief.
Before CELEBREZZE and McCREE, Circuit Judges, and McALLISTER, Senior Circuit Judge.


1
Petitioner, appearing in pro. per., appeals from a decision of the Tax Court affirming the determination of the commissioner that petitioner was not entitled to claim exemptions for his minor children who were in the custody of his former wife in 1959.


2
Petitioner contends that respondent should have been precluded from filing his answer in the Tax Court because of untimeliness, and that the decision of the Tax Court is unsupported by the evidence presented. We find no merit in the procedural point. Concerning the substantive decision of the Tax Court, it is not the task of this court to determine whether we would have reached the same result, but merely to determine whether the decision of the Tax Court was clearly erroneous. Applying this standard, we find that the decision was not clearly erroneous. It is therefore ordered that the decision of the Tax Court be, and hereby is, affirmed.